IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2708 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 42 DB 2019
                                :
           v.                   :           Attorney Registration No. 94543
                                :
PETER JUDE CAROFF,              :           (Allegheny County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 5th day of June, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Peter Jude Caroff is suspended from the

Bar of this Commonwealth for a period of one year and one day. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).